USCA11 Case: 21-10455      Date Filed: 11/22/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10455
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MUHAMMED MOMTAZ AL-AZHARI,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00206-TPB-AEP-1
                    ____________________
USCA11 Case: 21-10455       Date Filed: 11/22/2022     Page: 2 of 2




2                     Opinion of the Court                21-10455

Before WILSON, JILL PRYOR, and HULL, Circuit Judges.
PER CURIAM:
       The district court denied defendant-appellant Muhammed
Momtaz Al-Azhari’s January 15, 2021 motion for injunctive relief
on the basis that it lacked jurisdiction over the administrative
forfeiture proceedings. Mr. Al-Azhari concedes that the purpose of
his motion was to require the government to retain the forfeited
property indefinitely so that he might eventually regain possession
of it. After review, and with the benefit of oral argument, we
conclude that Mr. Al-Azhari’s motion was an attempt to undo the
forfeiture, and we agree with the district court that it lacked
jurisdiction to do so. Accordingly, we affirm the district court’s
denial of Mr. Al-Azhari’s motion. We also deny as moot the
government’s July 21, 2021 motion to dismiss the appeal.
      AFFIRMED.